Stephens, J.
1. This was a suit by an attorney at law to recover a sum of money alleged as due to the plaintiff as a fee for representing the defendant as plaintiff in a suit on a note. The sole issue presented by the pleadings and the evidence was whether by the contract the plaintiff was to prosecute the suit on the note, give the required notice for attorney’s fees, and prosecute the ease to judgment for the principal, interest, and attorney’s fees, and receive as his fee therefore only $15, which, as was undisputed, had been paid to the plaintiff, or whether he was to receive as a fee the 10 per cent, attorney’s fees as represented in the note. The evidence in this respect being conflicting, and authorizing the inference that, the plaintiff should receive only the sum of $15 for the services contracted for, the verdict for the defendant was authorized.
2. The assignments of error in the motion for a new trial, wherein it is . insisted that it. appears conclusively from the evidence that certain witnesses were successfully impeached, were but elaborations of the general grounds. The credibility of the witnesses under all the evidence was for the jury; and these assignments of error are without merit.
3. No issue of fraud or -misrepresentation of material facts, or concealment of such, being presented by the pleadings or the evidence, it was not error to refuse to permit the plaintiff to read in the presence of the jury sections 3-807 and 105-302 of the Code of 1933 (Code of 1910 §§ 4380, 4410). Nor was it error to refuse to give in charge to the jury the substance of those sections.
4. It is not error which calls for the grant of a new trial that the jury became apparently confused as to the issues, and wrote the verdict on a paper which was part, of the documentary evidence introduced.
5. The only issue presented by the pleadings and the evidence being as above indicated, the remaining assignments of error (without going into details), which relate only to matters totally irrelevant and have no *685bearing on the case, and which were in no way prejudicial to the plaintiff, are without merit and afford no ground for a new trial.
Decided February 25, 1936.

A. N. Edwards, John T. Dorsey, for plaintiff.

William Butt, for defendant.
6. 3STo error of law appears, and the verdict for the defendant was authorized.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., eoneur.